Order filed November 1, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00793-CV



  IN RE CLARK EQUIPMENT COMPANY D/B/A BOBCAT COMPANY,
                         Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              269th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-69076

                                    ORDER

      On October 28, 2022, relator Clark Equipment Company d/b/a Bobcat
Company (“CEC” or “relator”) filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this Court to compel the Honorable Cory Don Sepolio, presiding judge
of the 269th District Court of Harris County, to vacate three orders: (1) the trial
court’s February 18, 2022 order finding that “Plaintiffs have demonstrated a
substantial likelihood of success on their claims for exemplary damages in
accordance with CPRC chapter 41” as to CEC; (2) the trial court’s October 14,
2022 order incorporating the February 18, 2022 finding pursuant to Chapter 41 and
compelling production of CEC’s “current net worth” by November 4, 2022 at 5:00
p.m.; and (3) the trial court’s March 10, 2022 order denying CEC’s motion to
strike improper evidence used by RPIs in the hearing which resulted in the trial
court’s February 18, 2022 Order.

      Relator also has filed a motion for temporary relief. See Tex. R. App. P.
52.8(b), 52.10. Relator requests this Court to stay the trial court’s order of October
14, 2022 requiring production of net worth evidence by November 4, 2022 pending
this Court’s consideration of the merits of relator’s petition.

      It appears from the facts stated in the petition and motion that relator’s
request for mandamus relief requires further consideration and that relator will be
prejudiced unless immediate temporary relief is granted.           We therefore grant
relator’s motion for temporary relief and issue the following order:

      We order the trial court’s October 14, 2022 order requiring production of net
worth evidence by November 4, 2022 stayed until a final decision by this Court on
relator’s petition for writ of mandamus, or until further order of this Court.

      In addition, the Court requests the real parties in interest, to file a response to
the petition for writ of mandamus on or before November 18, 2022. See Tex. R.
App. P. 52.4.


                                        PER CURIAM


Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.

                                           2